DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the circuits for heat exchange fluids in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "another facing heat exchanger plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if the another plate is a part of the previously claimed pack of plates or are different plates.
Claim 1 recites the limitation "two of the heat exchange fluids" in line 5.  There is insufficient antecedent basis for this limitation in the claim since two heat exchange fluids were not previously positively recited.
Claim 1 recites the limitation "the heat exchanger plates" in lines 6, 10 and 15.  There is insufficient antecedent basis for this limitation in the claim since it is unclear if this limitation is referring to the pack of superimposed heat exchanger plates or different heat exchanger plates.
Claim 1 recites the limitation "the surface area of said first heat exchanger plate" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " an edge of the one of said hole in one of said cover plates is bent towards one side of the one of said cover plates, forming said metal ring in a single solid piece with the one of said cover plates".  There is insufficient antecedent basis for this limitation in the claim since claim 1 states the metal ring is on the first heat exchanger plate and now claim 2 recites the metal ring is on the cover plate.
Claims 2-9 are rejected as being dependent from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yogo et al. (US Patent No.: 4,653,581 hereinafter “Yogo”) in view of Strahle (US Publication No.: 2004/0112579).
With respect to claim 1, Yogo discloses a plate heat exchanger (Fig. 2) comprising: a pack of superimposed heat exchanger plates (plates 12) provided with alternating ridges and depressions (Fig. 2, H1 and H2 make up ridges and depressions on plates 12), said alternating ridges and depressions defining, together with the ridges and depressions present on another facing heat exchanger plate (Fig. 2), circuits for heat exchange fluids (Fig. 2, flow paths A and B for fluids), and through-holes (15 and 16) configured to convey two of the heat exchange fluids in spaces between the heat exchanger plates following at least two hydraulically isolated circuits (Fluids A and B), wherein each heat exchanger plate is rectangular in shape (plates 12 are rectangular), wherein the heat exchanger comprises two cover plates mounted on a first one of said heat exchanger plates (Fig. 2, cover plates 26 on first plate 12), wherein a surface area of each of said two cover plates is smaller than half the surface area of said first heat exchanger plate (Fig. 2, cover plate 26 is less than half the surface area of 12) and wherein each of said two cover plates further comprises: a pair of second holes (holes 27 and 28) shaped and positioned to correspond to said through- holes (27 and 29 correspond to holes 15 and 16) in the heat exchanger plates. 
Yogo does not disclose a metal ring, positioned to surround one of said second holes and on a lower area of said first heat exchanger plate where one of the through-holes for one of the heat exchange fluids is made, wherein said metal ring is adapted to guarantee a hermetic seal between one of said cover plates and said first heat exchanger plate.
Strahle teaches a metal ring on a first plate of a heat exchanger that seals the cover plate and the first heat exchanger plate (Para 0029 and Fig. 1 metal collar 60 on first plate 20 creates a seal with cover plate 14a). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the holes of the first plate of Yogo with metal collars as taught by Strahle to aid in aligning and securing the heat exchanger (Para 0029).
With respect to claim 2, Yogo and Strahle teach the plate heat exchanger according to claim 1 as discussed above. Strahle also teaches an edge of the one of said hole in one of said cover plates is bent towards one side of the one of said cover plates, forming said metal ring in a single solid piece with the one of said cover plates (Fig. 2, 76 and 80 form an edge and metal ring on the cover plate). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cover plates of Yogo with the edge of the cover plate of Strahle to aid in guiding suitable connectors to connect a source of fluid to the heat exchanger (Para 0027 and 0033).
It is noted that claim 2 contains a product by process limitation (i.e. bent) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 3, Yogo and Strahle teach the plate heat exchanger according to claim 3 as discussed above. Strahle also teaches wherein the edge of said metal ring is further bent outwardly to form a flange (80).
It is noted that claim 3 contains a product by process limitation (i.e. bent) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 4, Yogo and Strahle teach the plate heat exchanger according to claim 1 as discussed above. Yogo also discloses wherein a shape and size of said two cover plates correspond to side portions of said first heat exchanger plate (Fig. 2, cover plate 26 corresponds to side portions of plate 12), the side portions comprising said through-holes and being located in proximity to transverse edges (27 and 28 are close to the edges).
With respect to claim 5, Yogo and Strahle teach the plate heat exchanger according to claim 4 as discussed above. Yogo also discloses wherein each of said two cover plates has a symmetrical shape, so that each of said two cover plates can be mounted either on a right side or a left side of the pack (Fig. 2, cover plates 26 are a symmetrical shape).
With respect to claim 6, Yogo and Strahle teach the plate heat exchanger according to claim 1 as discussed above. Strahle also teaches a cover plate that comprises one or more shaped tabs, which project from an edge facing a center of said first one of said heat exchanger plates and is configured to be inserted in one of said depressions provided on said first one of said heat exchanger plates (Fig. 1, cover plate 20 has tab 78 that faces a center of heat exchanger plate and is inserted into a depression of plate 22). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the cover plates of Yogo with tabs as taught by Strahle to aid in aligning and reinforcing the heat exchanger (Para 0033).
With respect to claim 7, Yogo and Strahle teach the plate heat exchanger according to claim 1 as discussed above. Yogo also discloses wherein said two cover plates provide a seat or base (Cover plates 26 have holes 27 and 28 and have a flat surface or seat or base that is capable of having fixing bolts) for an application of fixing stud bolts and is provided with holes, seats or coupling means for installation of means for fixing said two cover plates to one of the at least two hydraulically isolated circuits (Fig. 2, bottom of cover plates 26 have a flat seat that is coupled to plate 12 and circuits A and B).
It is noted that the phrases “provide a seat or base for an application of fixing stud bolts ” and “means for installation of means for fixing said two cover plates to one of the at least two hydraulically isolated circuits” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
With respect to claim 8, Yogo and Strahle teach the plate heat exchanger according to claim 1 as discussed above. Yogo also discloses wherein said first one of said heat exchanger plates is equal to at least one of other heat exchanger plates forming the pack (Fig. 2, plates 12).
With respect to claim 9, Yogo and Strahle teach the plate heat exchanger according to claim 1 as discussed above. Yogo also discloses wherein said heat exchanger plates are all identical or of two different types in order to define hydraulic circuits with different flow resistance (Fig. 2, plates 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763